Citation Nr: 0716491	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-23 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from January 1945 to July 
1946.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in December 2002.

The veteran provided testimony before a Hearing Officer at 
the VARO in August 2004; a transcript is of record.  He was 
twice scheduled for other hearings before a Veterans Law 
Judge at the VARO; he was apparently not appropriately 
notified of the first, and did not appear for the second, 
without explanation or request for rescheduling.

In May 2007, a Deputy Vice Chairman of the Board granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).



FINDINGS OF FACT

1.  Any back injury the veteran may have had in service was 
without identified residuals thereafter, including at 
separation.

2.  The veteran was first shown by the evidence of record to 
have mild degenerative changes and scoliosis of the back in 
the 1990's, decades after service.

3.  There is no credible medical evidence or opinion 
establishing a reasonable basis for associating any current 
back problems with any incident of service.



CONCLUSION OF LAW

The veteran does not have chronic residuals of a back injury 
which are the result of service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The veteran filed his claim for service connection for 
residuals of a back injury in May 2001.  The RO provided a 
pre-adjudication VCAA notice by letter, dated in August 2001.  
The VARO denied his claim in action in December 2002.  
Additional evidence was introduced into the file, and the 
VARO continued to deny his claim in June 2003.

The veteran filed his Substantive Appeal, a VA Form 9, in 
March 2004 after which the hearing was held at the VARO.  An 
SSOC was issued in June 2005.  Throughout, correspondence was 
sent indicating what additional evidence was needed to 
substantiate the claims of service connection.  The veteran 
was also notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claim, that is, the date of receipt of the 
claim.  A special Dingess letter was sent to him in March 
2006.
 
The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, and any defect with respect to timing was 
harmless error.  See Mayfield, supra and subsequent cases 
which are inapplicable herein.  He was repeatedly advised of 
his opportunities to submit additional evidence.  
Subsequently, the SSOC provided the veteran with additional 
time to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has indicated that he has no other information 
or evidence to give VA to substantiate his claim.

In addition, it appears that all reasonably obtainable 
evidence identified by the veteran relative to his claim 
(including from various VA facilities) has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence 
not already of record (or not already unproductively searched 
for based on the identifying data provided by the veteran), 
which would be needed for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with ample and adequate opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law, Factual Background, and Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for arthritis may be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year after the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Although the veteran has repeatedly described an incident at 
which time he hurt his back in service, service medical 
records show no evidence of a back injury.  He does not 
claim, nor is there evidence to reflect, that he was in 
combat including when the injury took place.  The separation 
examination showed no history of back injury nor clinical 
findings of any residuals of such an injury, or any complaint 
or clinical findings of a back disability.

Repeated attempts have been made to acquire additional 
service records without productive results.

The veteran says he has been treated by VA since service, and 
has identified those facilities; repeated attempts have been 
made to acquire pertinent VA clinical records.  If is not 
shown that any reasonably available records are not now in 
the file based on the data provided by the veteran as to his 
care at given facilities.  

The first evidence in VA clinical reports of any back 
complaints or clinical findings was in the early 1990's when 
X-ray findings reflected the presence of mild degenerative 
changes consisting predominantly of spondylosis in the mid to 
lower thoracic region.  He also had some kidney problems 
which has back pain as a secondary symptom.

Subsequent VA evaluative reports identified the presence of 
extensive degenerative changes described as osteoarthritis 
and mild scoliosis and kyphosis.  On a VA visit in July 2003, 
the veteran reported that he had had back and neck pain which 
had been going on for two months.  He said he had decreased 
range of motion in the right shoulder.  He reported that he 
had been hit in the back in 1946 in service and that the back 
problems had gotten worse as the years went by.  He said he 
had had a splint at the time of the injury, and X-rays had 
been done, but no other treatment.  On another occasion, he 
said that he had been taped for the injury in service.

At the time of the personal hearing  the VARO, the nature of 
evidence available and needed in support of his claim was 
discussed.  The veteran said that his sister might have a 
photo of the taping of his back in service.  He said that he 
would try to get additional supportive evidence such as 
buddies' statements or the sister's photo.  These were not 
subsequently forthcoming.  The veteran also testified to and 
has provided several written statements with regard to the 
alleged incident in service, e.g., how, when and where it 
happened and what sort of injury resulted. 

The veteran has submitted a Polaroid photograph which shows 
an apparent "bump" under the skin of an unidentified 
person, on a body location which is not identifiable by 
observation.  A hand written notation on the front is of "1-
8-04".  The veteran says that the location is on his back 
and that this was the result of his in-service back injury.  
There is nothing to otherwise prove or disprove this 
assertion.  However, the photo does not provide any 
corroboration for anything other than he had a bump or lump 
at some point which may or may not have been due to trauma.  
It is no way persuasive of his contention that his in-sevice 
trauma, manifested by the purported back lump, was in anyway 
a precursor of current back problems.  Neither has such a 
bump been shown in clinical evidence or opinion of record 
including as may be reflective of signs of trauma leading to 
current back degenerative changes.

The veteran's sincerity is not in question.  However, while 
the veteran is certainly capable of providing observations of 
symptomatology, as a layperson, he is not capable of opining 
on matters requiring medical knowledge, such as the etiology 
of a disorder or the presence of a specific disability, in 
this case that an injury which he may have had in service was 
the etiology for any back problems which may have been 
present decades thereafter.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Service connection may be granted for a verified disability 
on a direct, presumptive or secondary basis.  However, the 
claim in this case is for service connection for residuals of 
a back injury.  While such an injury is not independently 
documented in service, there is no reason to assume that the 
veteran may not have had some sort of injury.  However, the 
evidence of record does not show that he had residuals of 
such an injury, including at the time of his separation 
examination.  There is no substantial chronicity demonstrated 
in post-service clinical records.  And the first notation of 
back problems in various VA hospital records was in the early 
1990's when degenerative changes were mild and the was no 
reference either historically or in clinical evaluations to 
suggest that these changes were due to remote trauma.  
Moreover, there is no medical opinion by any care-giver or 
evaluator which associates any current back problems with 
anything that may have happened in service.  

Accordingly, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim for service connection for residuals of a back injury.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for residuals of a back injury is denied. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


